Pfeifer, J.
In this case we must decide whether an application to participate in the Police and Firemen’s Disability and Pension Fund pursuant to R.C. 742.37(C)(2) must be made while the applicant is a “member of the fund” as defined in R.C. 742.01(E). We hold that if a police officer is a member of the fund at the time he is permanently and totally disabled in the performance of his official duties he is entitled to commence participation in the fund at any time thereafter.
R.C. 742.37(C)(2) is the focus of this case. It provides in relevant part:
“A member of the fund who is permanently and totally disabled as the result of the performance of his official duties as a member of a police or fire department of a municipal corporation or a fire department of a township shall be paid annual disability benefits until death * * *.”
The fund argues that under R.C. 742.37(C)(2) an applicant must be a “member of the fund” in order to be eligible to apply for disability benefits. Because Gutierrez did not meet any of the definitions of fund membership at the time of his application, the fund claims that he was ineligible to apply and that it could not consider his application.
However, whether Gutierrez was a member of the fund at the time of his application is irrelevant. R.C. 742.37(C)(2) requires only that the applicant be a member of the fund at the time of the injury to be eligible for benefits. R.C. 742.37(C)(2) in effect provides that a member of the fund who is permanently and totally disabled while performing his official duties is entitled to benefits for life. The statute reflects the obvious intent of the General Assembly to support police officers and firefighters who are struck down in the line of duty. The officer receives benefits because of the injury — not because of some contingency after the injury.
The fund has read into R.C. 742.37(C)(2) an eligibility requirement that is just not there, and thus improperly failed to consider Gutierrez’s application. The fund does not dispute that Gutierrez was injured in the performance of his duties, and thus must at least consider his application. Whether he is eligible for *364benefits depends on the fund’s determination of whether Gutierrez’s injury permanently and totally disabled him, pursuant to R.C. 742.01(F) and (G).
Accordingly, we reverse the judgment of the court of appeals and remand the cause to the trial court for further proceedings consistent with this decision.

Judgment reversed and cause remanded.

A.W. Sweeney, Douglas and Resnick, JJ., concur.
Moyer, C.J., Wright and F.E. Sweeney, JJ., dissent.